Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,759,678 in view of Morita et al patent 6,464,867 (Morita), Tokoshima et al PGPUBS Document US 2011/0042281 (Tokoshima) and Belongia et al patent 6,391,209 (Belongia). The instant claims and claims of patent ‘678 commonly recite a dilute chemical solution or liquid production apparatus comprising a platinum group metal carrying resin column and a membrane-type deaeration apparatus, with a chemical solution injection apparatus or device provided between the column and the deaeration apparatus.
 The instant claims differ from the claims of ‘678 by requiring that the chemical solution injection apparatus comprises a pH adjuster injection device and an oxidation reduction potential adjuster injection device. 
Morita teaches a system or apparatus in which a recirculating solution employed for processing or washing semiconductors or other electronic materials (column 5, lines 
Tokoshima teaches a system or apparatus in which a recirculating solution employed for processing or washing semiconductors or other electronic materials, and employing dissolved oxygen injection device 7/8 and pH adjustor device 10, operative to adjust the redox potential and pH of the solution [0037-0039], which are downstream of a membrane-type degasser or deaeration apparatus 6 [0033].
Belongia teaches a system for recirculating solution which may be employed in the semiconductor industry (column 5, lines 60-65) in which oxygen, ozone and hydrogen peroxide are added by injection device 12 which effectively function as oxidants as well as agents which adjust or affect the oxygen reduction potential of the recirculating system so as to be controllable by pH and oxidation-reduction or redox sensors (column 7, line 22-column 8, line 10).
Thus, it would have been obvious to one of ordinary skill in the art of producing recirculating, diluted aqueous solutions for washing and otherwise processing semiconductors to have selected a membrane-type deaeration unit as the deaeration 
Thus, it would have been also obvious to one of ordinary skill in the art of producing recirculating, diluted aqueous solutions for washing and otherwise processing semiconductors to have modified the system described by the claims of patent ‘678, to have included each of a pH adjuster-type injection device and an oxygen-reduction potential adjuster type injection device, as taught by Morita, Tokoshima and Belongia, in combination, so as to optimize the properties of the solution for removing particulate contaminants of the semiconductor devices being processed, while maintaining a stable water chemistry mitigating either any corrosion or other deterioration of the semiconductor device surfaces, or scaling of such surfaces.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/492,616 in view of Morita et al patent 6,464,867 (Morita) and Yamashita et al PGPUBS Document US 2003/0132104 (Yamashita). The instant claims and claims of copending ‘616, taken in combination considering the respective dependent claims, commonly recite an apparatus for producing an aqueous solution used as wash water for semiconductors, comprising mechanism for removing hydrogen peroxide, or specifically, a platinum group metal-carrying resin column capable of such removal, sequentially provided with pH and oxidation-reduction potential injection devices, pH and oxidation reduction potential measuring devices, membrane-type deaeration apparatus and inert gas dissolving apparatus, with instant claim 1 and claim 4 of ‘616 
The instant claims differ from the claims of ‘616 by reciting a “platinum group metal carrying resin column” instead of “a mechanism for removing hydrogen peroxide”. Morita teaches a system or apparatus in which a recirculating solution employed for processing or washing semiconductors or other electronic materials (column 5, lines 10-19), in the embodiment of figure 3, comprises such platinum group metal carrying resin column 29 (column 6, line 54- column 7, line 37) effective for decomposition of ozone and other OH and H radicals.
Yamashita teaches a system or apparatus in which a recirculating solution employed for processing or washing semiconductors or other electronic materials, and employing pH adjustor device 10, operative to adjust the redox potential and pH of the solution [0037-0039], which is downstream of a platinum group metal-carrying resin column 17 [0034-0038] capable of such removal, operative to remove excess hydrogen peroxide from the recirculating system. 
It would have been obvious to one of ordinary skill in the art of producing the aqueous solutions for washing and processing semiconductors to have modified the system or apparatus described in the claims of ‘616 by employing a platinum group metal carrying resin column as the mechanism for removing hydrogen peroxide, as taught by Morita and Yamashita, since such specific mechanism would effectively remove all excess hydrogen and hydroxide radicals and is well known to effectively function to purify semiconductor solutions.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
			CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitation(s) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: “a mechanism for removing hydrogen peroxide” having generic placeholder “mechanism”, “a pH adjuster injection device for adding a pH adjuster into ultrapure water” and “an oxidation reduction potential adjuster device for adding a redox potential adjuster” in claim 1. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Thus the phrases “…injection device for adding a pH adjuster” (…oxidation reduction potential adjuster”) are interpreted as comprising any form of flow meter or control valve, or structural equivalents thereof such as a variable speed or otherwise-flow controlled pump, and otherwise not being particularly limited, in view of the description of such devices in paragraph [0029, 0032 and 0037] of the Specification regarding such devices.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
The claim 4 terminology “pH measuring means” and “redox potential measuring means” are not interpreted under 35 U.S.C. 112(f) as being means plus function limitations, since these are not accompanied by a performed function.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, recitations of “dilute liquid” and “ultrapure water” are inconsistent and ambiguous as to whether such ultrapure water is encompassed in the produced dilute liquid.
	In each of claims 1, 3 and 4 “membrane-type” is vague and indefinite as to the scope of the range of structures which would qualify as having the characteristics of a membrane, thus being “membrane type”.
	In claim 3, “a type of inhaling an inert gas” is non-idiomatic and confusing and not a recognized term in the water purification or aqueous solution and diluted chemical production arts, (did applicant intend language concerning injection or dilution with an inert gas as would be supported by the Specification at paragraphs [0032-0034]?).

	Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant Specification and Drawings do not provide any support for the claimed recitation of the inert gas dissolving apparatus being provided in or encompassed in a later stage or in any portion of a membrane deaeration device as recited in claim 2, instead figures 1 and 2 and paragraph [22] of the Specification describes the dissolving apparatus 4 as downstream of the membrane deaeration device 3; 
Similarly for claim 4, the instant specification and drawings do not provide any support for the claimed recitation of the pH and oxidation-reduction potential measuring means provided in or encompassed in a later stage of the recited aeration device for claim 4, with paragraph [0022] of the Specification and instant figures 1 and 2, describing these being separate components 10A and 10B which are downstream of the membrane deaeration device 3.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al patent 6,464,867 (Morita), in view of Tokoshima et al PGPUBS Document US 2011/0042281 (Tokoshima) and Belongia et al patent 6,391,209 (Belongia). Paragraph numbers of the Specification of US PGPUBS Documents which are relied upon in the following claim rejections (Tokoshima) are identified by “[ ]” symbols.
For claim 1, Morita teaches a system or apparatus in which a recirculating solution employed for processing or washing semiconductors or other electronic materials (column 5, lines 10-19), in the embodiment of figure 3, comprises such platinum group metal carrying resin column 29 (column 6, line 54- column 7, line 37) effective for decomposition of ozone and other OH and H radicals and a deaeration or degassing apparatus 33 
The claims differ from the Morita apparatus or system by requiring that the deaeration apparatus is a membrane-type deaeration apparatus. Tokoshima teaches a system or apparatus in which a recirculating solution employed for processing or washing semiconductors or other electronic materials, and employing dissolved oxygen injection device 7/8 and pH adjustor device 10, operative to adjust the redox potential and pH of the solution [0037-0039], which are downstream of a membrane-type degasser or deaeration apparatus 6 [0033].
Thus, it would have been obvious to one of ordinary skill in the art of producing recirculating, diluted aqueous solutions for washing and otherwise processing semiconductors to have selected a membrane-type deaeration unit as the deaeration unit utilized in Morita, with a membrane-type deaeration unit, as taught by Tokoshima, since such type of deaeration device has proven to be effective and economical for removal of the amounts and types of gases employed in processing semiconductors.
The claims also differ by requiring the chemical injection apparatus or devices explicitly comprising an oxidation-reduction injection device as well as pH reduction device, Again, Tokoshima teaches a system or apparatus in which a recirculating solution employed for processing or washing semiconductors or other electronic materials, and employing dissolved oxygen injection 
Belongia teaches a system for recirculating solution which may be employed in the semiconductor industry (column 5, lines 60-65) in which oxygen, ozone and hydrogen peroxide are added by injection device 12 which effectively function as oxidants as well as agents which adjust or affect the oxygen reduction potential of the recirculating system so as to be controllable by pH and oxidation-reduction or redox sensors (column 7, line 22-column 8, line 10).
It would have been also obvious to one of ordinary skill in the art of producing recirculating, diluted aqueous solutions for washing and otherwise processing semiconductors to have modified the system or apparatus of Morita, to have included each of a pH adjuster-type injection device and an oxygen-reduction potential adjuster type injection device, as taught by Takashima and Belongia, in combination, so as to optimize the properties of the solution for removing particulate contaminants of the semiconductor devices being processed, while maintaining a stable water chemistry mitigating either any corrosion or other deterioration of the semiconductor device surfaces, or scaling of such surfaces.
For claim 2, Tokoshima ‘281 teaches a gas dissolving, apparatus (membrane 7a) being  “in a later stage of a membrane-type deaeration apparatus 6”, (understood as “downstream of such deaeration apparatus” in view of the instant Specification and drawings, figures 1 and 2 and paragraph [22] of the Specification describes the dissolving apparatus 4 as downstream of the membrane deaeration device 3 of the 
For claim 4, Tokoshima ‘281 further teaches a pH measuring means 11 and redox (or oxidation reduction) potential measuring means 12, in a later stage, i.e. “downstream of” the injector devices for measuring the concentration of the combination of added chemicals and substances (figures 1 and 2 and [0038-0039]), coupled with control means for accurately controlling amount the injection devices responsive to measured values of pH and redox potential measuring means [0036, 0039] for claim 4. Also see Belongia in column 7, line 22-column 8, line 10 in this regard.
For claim 5, Tokoshima teaches the pH adjuster being ammonia [0039], while Belongia teaches employment of oxygen, ozone and hydrogen peroxide are added by injection device 12 which effectively function as oxidants as well as agents which adjust or affect the oxygen reduction potential of the recirculating system so as to be controllable by pH and oxidation-reduction or redox sensors (column 7, line 22-column 8, line 10).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art cited, is representative of prior art concerning .
		ALLOWABLE SUBJECT MATTER
Claim 3 would distinguish over all of the prior art in view of recitation of the membrane deaeration apparatus as being operable for inhaling, or receiving injection or dilution of or with an inert gas (as understood by paragraphs [0032-0034] of the instant Specification), such membrane deaeration apparatus which is downstream of the resin column, pH adjuster and oxidation-reduction potential adjuster as defined by independent claim 1 from which claim 3 depends. Tokoshima instead recites a gas dissolving apparatus as separate and downstream from membrane deaeration device; Yano teaches to inject an inert gas and chemical solution into a deaerating treatment chamber, however not into a membrane-type deaeration apparatus that could be downstream from a platinum group metal-carrying resin group apparatus as defined by instant claim 1.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & 
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.
	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/10/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778